                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TATYANA EVGENIEVNA DREVALEVA,
                                                                         11                  Plaintiff,                                          No. C 18-03748 WHA
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                         13   UNITED STATES DEPARTMENT OF                                        ORDER DENYING
                                                                              VETERANS AFFAIRS, and ROBERT                                       MOTION TO VACATE
                                                                         14   WILKIE, Secretary, United States Department
                                                                              of Veterans Affairs,
                                                                         15
                                                                                             Defendants.
                                                                         16                                                   /
                                                                         17
                                                                                      In June 2018, pro se plaintiff Tatyana Drevaleva filed suit against defendants
                                                                         18
                                                                              United States Department of Veterans Affairs and United States Secretary of Veterans Affairs,
                                                                         19
                                                                              Robert Wilkie. On July 11, 2019, a prior order granted defendants’ motion to dismiss and final
                                                                         20
                                                                              judgment was entered for defendants (Dkt. Nos. 154–155). On July 13, 2019, plaintiff appealed
                                                                         21
                                                                              the judgment and filed a timely notice of appeal (Dkt. No. 157). The next day, plaintiff moved
                                                                         22
                                                                              to vacate the judgment pursuant to Rule 60 (Dkt. No. 158). Plaintiff has filed four supplemental
                                                                         23
                                                                              briefs to date, two of which were filed after plaintiff filed her reply (Dkt. Nos. 163–164,
                                                                         24
                                                                              168–169).
                                                                         25
                                                                                      Rule 60(b) sets forth the grounds for relief from a final judgment, including, in relevant
                                                                         26
                                                                              part:
                                                                         27
                                                                                             (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
                                                                         28                  discovered evidence that, with reasonable diligence, could not
                                                                          1                  have been discovered in time to move for a new trial under Rule
                                                                                             59(b); or (3) fraud (whether previously called intrinsic or
                                                                          2                  extrinsic), representation, or misconduct by an opposing party.
                                                                          3   Considering that plaintiff’s motion and subsequent briefs only introduce new legal theories and
                                                                          4   do not introduce any instances of mistake, newly discovered evidence, or misconduct, the motion
                                                                          5   does not warrant reopening the case at this late stage.
                                                                          6          Furthermore, it is generally understood that “[t]he filing of a notice of appeal . . . confers
                                                                          7   jurisdiction on the court of appeals and divests the district court of its control over those aspects
                                                                          8   of the case involved in the appeal.” E.g., Griggs v. Provident Consumer Disc. Co., 459 U.S. 56,
                                                                          9   58 (1982). Plaintiff’s civil action was dismissed, judgment entered, and the case closed.
                                                                         10   This order of events neatly conferred jurisdiction on our court of appeals. The district court
                                                                         11   lacks jurisdiction to reopen the case.
United States District Court
                               For the Northern District of California




                                                                         12          For the reasons stated herein, the motion to vacate the judgment is DENIED. Pursuant to
                                                                         13   Civil Local Rule 7-1(b), this order finds the pending motions suitable for submission without
                                                                         14   oral argument and hereby VACATES the hearing scheduled for August 22. Plaintiff is further
                                                                         15   advised that filing supplementary material after the operative brief has been filed is a violation of
                                                                         16   Civil Local Rule 7-3(d) and will not be permitted.
                                                                         17
                                                                         18          IT IS SO ORDERED.
                                                                         19
                                                                         20   Dated: August 5, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                         21                                                         UNITED STATES DISTRICT JUDGE
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                2
